Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 11, 2018

                                         No. 04-18-00121-CV

                                        John M. DONOHUE,
                                              Appellant

                                                   v.

 LAW OFFICES OF ROSS A. RODRIGUEZ, Ross A Rodriguez Attorney at Law, William T.
                            Reece, Attorney,
                               Appellees

                    From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015-CI-09123
                         Honorable Solomon Casseb III, Judge Presiding


                                            ORDER
         After one of the court reporters in this matter filed a notification of late record stating that
appellant had failed to request or designate the portion or portions of the reporter’s record he
wishes to be filed in the appellate court for purposes of appeal, we ordered appellant, John
Donohue, to advise court reporter, Kayleen Rivera, in writing on or before Monday, March 26,
2018, that he desires that she prepare a reporter’s record and the portions he wants prepared and
filed in this court. We further ordered appellant to file a copy of his request to the court reporter in
this court on or before Monday, March 26, 2018. We noted that appellant has filed in the trial
court a statement of inability to pay costs, i.e., costs for the clerk’s and reporter’s record. The staff
attorney for the Bexar County District Courts, Dinah Gaines, has advised the clerk’s office of this
court that she does not intend to challenge the statement of inability filed by appellant.

          In response to our order, appellant filed a “Request for Court Reporter’s Record” in this
court. However, he failed to provide the request to the court reporter, requiring this court to
forward the request to the reporter. In his request, appellant generically requests “all hearings,
including dismissal court, if any” in the trial court cause number. He did not provide the reporter
with any hearing dates. In response, the court reporter filed a second notification of late record
stating that in order to comply with appellant’s request, she needs “the specific dates of any
records he might need.” Accordingly, we ordered appellant to provide court reporter Kayleen
Rivera with the specific dates of any and all hearings or trial dates that he desires to have the
reporter prepare and filed in this court. We ordered appellant to provide this information to the
court reporter in writing on or before April 2, 2018. We further ordered appellant to file in this
court, on or before April 2, 2018, a copy of any document he provided to the court reporter that has
the dates of any hearings or trial dates requested.

          On April 5, 2018, appellant filed a document in this court in which he designated the
portions of the reporter’s record he desires to be filed in this court by reporters Kayleen Rivera and
Letitia Moncivais. It is unclear from the document whether it was also served on the reporters.
Accordingly, we ORDER the clerk of this court to forward a copy of the document filed by
appellant in this court on April 5, 2018, to reporters Kayleen Rivera and Letitia Moncivais. We
ORDER court reporters Kayleen Rivera and Leticia Moncivais to file the portions of the record
designated by appellant in this court on or before May 11, 2018.

            We order the clerk of this court to serve a copy of this order on the trial court, the
district clerk, the court reporters, appellant, and counsel for appellee.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court